                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cr-214-MOC-DSC-1

 UNITED STATES OF AMERICA,                            )
                                                      )
                                                      )
                                                      )
 Vs.                                                  )                    ORDER
                                                      )
 MICHAEL TYRONE LINDSEY,                              )
                                                      )
                      Defendant.                      )


       THIS MATTER is before the Court on the Government’s Motion to Dismiss the

Indictment. Having considered the Government’s motion and reviewed the pleadings, the Court

enters the following Order.

                                       ORDER

       IT IS, THEREFORE, ORDERED that the Government’s Motion to Dismiss the

Indictment (#23) is GRANTED, and the Bill of Indictment in the above captioned matter is

DISMISSED without prejudice.



                                              Signed: September 15, 2020




                                            -1-



       Case 3:19-cr-00214-MOC-DSC Document 24 Filed 09/15/20 Page 1 of 1
